Citation Nr: 1011438	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-21 209	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1968 to February 1970 and from November 15, 1971, to 
December 30, 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran withdrew his request for 
a Board hearing by correspondence dated in August 2008.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") held that an initial claim 
of entitlement service connection for PTSD should also be 
read as including other psychiatric disorder diagnoses 
reasonably raised by the symptoms described and all 
information obtained in support of the claim.  In his 
February 2007 claim and February 2008 notice of disagreement 
specifically asserted that service connection was warranted 
for an anxiety/nervous disorder and PTSD.  Therefore, the 
issue on appeal as to this matter has been revised to include 
consideration of all of the claimed psychiatric disorders.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice, including 
notice that the requirements applied to all elements of a 
claim, by correspondence dated in March 2007.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2009).  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c) (2009).  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2) (2009).  

For PTSD claims, VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

In this case, the Board notes that in his July 2008 VA Form 9 
the Veteran indicated he had submitted a VA Form 21-0781 
(statement in support of a claim for service connection for 
PTSD) identifying verifiable events in support of his claim.  
A copy of this document is not included in the available 
record nor has the Veteran been notified that the document 
was not received.  It is significant to note that the only 
identified event or disease indicating a psychiatric disorder 
possibly related to active service was asserted as due to the 
Veteran's experiences in Vietnam; however, there is no 
probative evidence indicating the Veteran actually served in 
Vietnam.  Service records show he had over one year and five 
months of foreign and/or sea service with service in Okinawa, 
Japan, from August 1968 to February 1970.  There are no 
awards, medals, or reports indicative of service in the 
Republic of Vietnam.  Service treatment records show he 
received various medical treatment at facilities in and 
around Okinawa.  A military pay voucher submitted by the 
Veteran shows he departed Okinawa on February 3, 1970.  The 
record also shows the Veteran had a brief period of service 
from November 1971 to December 1971 with the United States 
Marine Corps, but that there is no evidence of any attempt to 
obtain any service treatment or personnel records associated 
with that specific period of service.  Therefore, the Board 
finds additional development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide additional specific information 
in support of his claim.  He should be 
notified that for records requested to 
corroborate a claimed stressful event 
in service he must provide information 
sufficient for the records custodian to 
conduct a search.  

2.  Appropriate action should be taken 
to obtain any available service 
treatment and personnel records 
associated with the Veteran's period of 
active service from November 1971 to 
December 1971.  As many requests as are 
necessary to obtain any relevant 
records must be taken, unless further 
efforts would be futile.

3.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



